t c memo united_states tax_court raymond and jacque cromley petitioners v commissioner of internal revenue respondent docket nos filed date raymond and jacque cromley pro_se anita gill for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in tax of dollar_figure and dollar_figure for petitioners’ taxable years and respectively unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules of these cases are consolidated for trial briefing and opinion practice and procedure the issues we must decide are as follows whether petitioners are entitled to deduct gambling expenses for the taxable years in issue and whether petitioners have unreported interest_income for findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties’ stipulations are incorporated herein by reference and are found accordingly at the time the petitions were filed petitioners resided in ohio during petitioner husband received gambling income of dollar_figure from carat co inc and dollar_figure from washington trotting association inc during petitioner husband received dollar_figure from washington trotting association inc petitioners failed to report the gambling income on their respective tax returns for and during and petitioner husband received social_security income of dollar_figure and dollar_figure respectively petitioners failed to report the taxable_portion of the social_security income of dollar_figure on their tax_return for and of dollar_figure on their tax_return for during petitioner wife received taxable pension and annuity income of dollar_figure from principal life_insurance co petitioners failed to report the pension and annuity income on their tax_return for during petitioners received dollar_figure from h_r block as a result of a breach of contract suit petitioners failed to report the income from the suit on their tax_return for opinion sec_61 provides that gross_income is defined as all income from whatever source derived gross_income includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 sec_86 provides for the inclusion in gross_income of social_security_benefits if the taxpayer’s modified_adjusted_gross_income plus one-half the social_security_benefits exceeds a base_amount sec_165 provides the general_rule that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 limits the loss deduction of sec_165 providing losses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_165 permits deductions for gambling_losses for a taxpayer who is not in the business of gambling see 480_us_23 only to the extent the taxpayer is permitted to itemize sec_63 see calvao v commissioner tcmemo_2007_ heidelberg v commissioner tcmemo_1977_133 all of the income items have been stipulated by the parties except for the dollar_figure in interest_income for as to which petitioners do not make any argument and which we take as a concession by petitioners consequently the only issue left to decide is whether petitioners are entitled to deductions for gambling expenses for the years in issue petitioners raised the gambling expense issue at trial petitioners have not argued that petitioner husband is in the gambling trade_or_business consequently if we were to allow petitioners’ claimed gambling expenses they would be deductible only as itemized expenses however petitioners concede they do not itemize their expenses and in any case as the record shows petitioners do not have sufficient expenses to allow them to itemize their expenses for the years in issue accordingly as petitioners have failed to establish their right to deduct any gambling expenses for the years in issue we hold that petitioners are not entitled to deduct their claimed gambling expenses consequently on the basis of the record we sustain respondent on the issues raised herein we have considered all of the arguments of the parties and to the extent not addressed herein we deem those arguments to be without merit irrelevant or unnecessary to reach to reflect the foregoing decisions will be entered for respondent
